COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS







IN RE: JAIME LUEVANO,

                                      Relator.
 §

 

§

 

§

 

§

 

§

 

 § 


No. 08-07-00303-CR
 
AN ORIGINAL PROCEEDING 

IN MANDAMUS





MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

	Relator, Jaime Luevano, requests this Court issue a writ of mandamus, ordering
Honorable James T. Carter to rule on, or set for hearing, his motion for an examining trial.  In
order to obtain relief through a writ of mandamus, a relator must establish:  (1) no other adequate
remedy at law is available; and (2) the act he seeks to compel is ministerial.  Dickens v. Court of
Appeals For Second Supreme Judicial Dist. of Texas, 727 S.W.2d 542, 548 (Tex.Crim.App.
1987).  An act is ministerial if it does not involve the exercise of discretion.  State ex rel. Hill v.
Court of Appeals for the Fifth District, 34 S.W.3d 924, 927 (Tex.Crim.App. 2001).  However, a
so-called discretionary function may become ministerial when the facts and circumstances dictate
but one rational decision.  Buntion v. Harmon, 827 S.W.2d 945, 947 n.2 (Tex.Crim.App. 1992).
	Based upon the limited record provided to us, Luevano has not established that he does
not have an adequate remedy at law, or that the acts he seeks to compel are ministerial.  See 
Tex.R.App.P. 52.7.  In addition, he has not provided the Court with documentation of the matters
complained of in his petition.  See Tex.R.App.P. 52.3(j).  Therefore, Luevano has failed to
demonstrate he is entitled to the relief he has requested.  See Dickens, 727 S.W.2d at 548.  
Accordingly, we deny mandamus relief.  See Tex.R.App.P. 52.8(a).



October 25, 2007
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)